Citation Nr: 1637612	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  12-21 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, as a result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1971 to June 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that additional medical and lay evidence was received subsequent to the July 2012 statement of the case in connection with other claims.  The Board finds that the additional evidence is either not pertinent to the diabetes claim, or is cumulative and duplicative of that already of record.  Thus, a remand for a supplemental statement of the case is not necessary for this claim.  See 38 C.F.R. § 20.1304(c) (2015).


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam and the evidence does not support that the Veteran was exposed to herbicide agents, to include Agent Orange, during service.

2.  The Veteran's current diabetes mellitus did not have its onset during active service, or within one year after separation from service, or result from disease or injury in service, including exposure to herbicides.


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Standard August 2010 and February 2011 letters satisfied the duty to notify provisions for the diabetes mellitus claim.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Board notes that although a VA medical examination or opinion was not provided in connection with the claim of service connection for diabetes mellitus, the Board finds that one is not necessary to make a decision on the claim.  As explained in the analysis section below, the evidence does not indicate that the claimed disability had its onset in or is associated with an established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, there is no reasonable possibility that a medical opinion can substantiate the claim as the standards of McLendon are not met in this case.  Thus, VA's duty to assist has been met for this claim.

II.  Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. §1116(f) (West 2014); 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.309(e) (2015).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

The Board notes that diabetes mellitus is enumerated in 38 C.F.R. § 3.309 (e) as a presumptive disease associated with herbicide exposure.  For the purposes of presumptive herbicide exposure, service in Vietnam requires a presence on the ground or in the inland waterways of the country; service on deep-water offshore vessels is insufficient to trigger the presumption.  38 C.F.R. § 3.307 (a)(6)(iii).  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus become manifests to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309. 

Analysis

In this case, post-service treatment records establish a diagnosis of diabetes mellitus for the Veteran.  A May 1999 private treatment record diagnosed the Veteran with diabetes.  Further, a May 2009 private treatment record also diagnosed him with diabetes.  Thus, the current disability requirement is satisfied for the claim.

The Veteran contends that his current diabetes is related to exposure to Agent Orange during service.  In a July 2011 statement, the Veteran indicated that during his service on the U.S.S. Eversole, they fired at land based targets close to the coast of Vietnam.  He noted being consistently close to Vietnam's shore.  He indicated the ship was especially close on July 25, 1972, when a whaleboat was launched from the Eversole to deliver personnel to Chu Lai base.  He further reported that on July 26, 1972, the Eversole entered Da Nang harbor and anchored for more than three hours.  He indicated that his ship's close proximity to the shore of Vietnam exposed him to Agent Orange.

While the Veteran's distinguished and meritorious service in the United States Navy is commendable, as discussed below, the applicable presumption for service connection is not available to the Veteran as he has not demonstrate service in Vietnam.  38 C.F.R. §§ 3.307 and 3.309(e).

The Veteran's service personnel records confirm his contention that he served aboard the U.S.S. Eversole for approximately one year, from December 1971 to December 1972.  The National Archives and Records Administration (NARA) indicated in a June 2011 correspondence that the U.S.S. Eversole was off the coast of Vietnam between May 1, 1972 and October 21, 1972, primarily providing gunfire support to the shore.  Deck logs obtained also confirm the Veteran's assertion, that on July 25, 1972 a whale boat departed the ship to the Marine base at Chu Lai and on July 26, 1972 a similar boat departed the ship while it was anchored in Da Nang harbor.  Thus, the Veteran has accurately and credibly reported his ship's location, which was in close proximity to the shore of Vietnam.

The Board notes the VA Adjudication Procedure Manual includes a compiled list of "blue water" naval ships that operated in "brown water" sufficient to allow for a finding of a presumption of exposure to herbicide agents.  The U.S.S. Eversole is not listed among the vessels presumed to have had herbicide exposure due to its presence in the "brown" waters in Vietnam.  Only the whaleboat occurrence is referenced.  See VBA Manual M21-1, IV.ii.2.C.3.m. (2015).  Thus, current research does not show that Veterans on the U.S.S. Eversole had "brown water" service in Vietnam, and service aboard the ship solely would not constitute service in the inland waters of Vietnam.  Id. (service aboard ships that are anchored along the Vietnam coast does not constitute inland waterway service or qualify as docking to the shore and is not sufficient to establish presumptive exposure).  Furthermore, a ship anchoring in Da Nang does not result in the presumption.  Id.

The Board notes the Veteran has not contended that he left his ship during his service and set foot on the landmass of Vietnam at any point.  The Veteran has indicated that he strongly feels that his service was in close proximity to Vietnam, such to warrant exposure to Agent Orange.  In the July 2011 statement, he noted that the crew breathed the air tainted with Agent Orange and used the surrounding sea water for eating, drinking and showering.  He noted studies that indicated that ports, bays and harbors in Vietnam became collection points for the residuals of herbicides that washed from the inland country via rivers and streams to the sea.  Further support is found in a May 2012 statement in support from a fellow soldier.  He reported that he served with the Veteran in 1972 onboard the Eversole and that he remembers their close proximity to the shore.  He noted that they were so close that B-52 bombers would drop bombs, and after the bombs dropped, sand from the explosions would rain down on the deck of the U.S.S. Eversole.  He noted that this could only have happened if the ship was in close proximity to the actual land.

While there is no doubt the Veteran was in close proximity to the landmass of Vietnam during service aboard the U.S.S. Eversole, he did not set foot in Vietnam and was not aboard a "brown water" vessel so as to constitute an inland waterway.  Thus, absent sufficient evidence that the Veteran served on the ground of Vietnam at any point or within its inland waterways, including evidence of duty or visitation in the Republic of Vietnam, the Veteran is found to not have had the requisite service in the Republic of Vietnam to allow for a presumption of exposure to herbicide agents.  See 38 C.F.R. § 3.307(a)(6)(iii); Haas, 525 F.3d at 1168.

The Board notes that the Veteran has been awarded the Combat Action Ribbon, again showing his distinguished and meritorious service.  While a presumption is afforded combat veterans, the presumption does not aid in establishing Vietnam service, because the Board already finds that the Veteran's statements are credible, but that they nevertheless do not show Vietnam service.  See 38 U.S.C.A. § 1154(b) (West 2014).

The Board further notes that the Veteran has not submitted statements or other evidence indicating direct exposure to Agent Orange on a facts found basis.  Although the Veteran claims that his disability is caused by exposure to Agent Orange, he has not submitted statements or evidence supporting actual exposure to the herbicide.  Thus, service connection for diabetes is not warranted as related to direct exposure to herbicide agents, because such in-service exposure has not been established.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).

In sum, the Board has considered the Veteran's honorable service aboard the U.S.S. Eversole, his service personnel records, as well as the lay evidence in support; however, the evidence of record does not establish that the Veteran was exposed to herbicides while in service.  As the Veteran is not entitled to a presumption of herbicide exposure and no direct in-service herbicide exposure is shown, entitlement to service connection for diabetes mellitus, based upon herbicide exposure, is not warranted in this case.

As to direct service connection on a non-herbicide exposure theory, the Veteran has not asserted that his current diabetes had its onset in or was otherwise related to service.  In consideration of the evidence, the Board finds that the evidence of record does not show that the Veteran's diagnosed diabetes mellitus had its onset during active service, or to a compensable degree within a year of separation from service, or is related to any in-service disease or injury.  The service treatment records during the period of active military service document no complaints or treatment for any endocrinological problems.  VA medical treatment records make no mention of any link between this condition and service.  Furthermore, the first diagnosis in the file is in 1999, more than 20 years following separation from service.  In addition, as noted above, the Veteran was not provided a VA examination for the claim.  However, the Board finds that one is not necessary in this case to make a decision on the claim as the evidence does not indicate that his diabetes condition may be associated with service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.  

Thus, service connection is not warranted for diabetes mellitus on a presumptive basis as a disease associated with herbicide agents, nor on a direct basis to exposure to herbicide agents.  Additionally, service connection is not warranted on a presumptive basis a chronic disease or based on a continuity of symptomatology.  Finally, service connection is also not warranted for diabetes mellitus on a direct basis to service as its onset was many years after service and there is no injury, disease or event during service to which it could possibly be related.  In sum, the preponderance of the evidence is against the claim of service connection for diabetes mellitus.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for diabetes mellitus is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


